                      UNITED STATES BANKRUPTCY COURT FOR THE
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:
Timothy W. McKay, Debtor                                    Case No. 10-63884-tjt
                                                            Chapter 7
                                                            Hon. Thomas J. Tucker

       Debtor’s Motion to Pursue Creditor DTE Energy’s Violation of Discharge Injunction

   Timothy W. McKay, by his attorney, R. Soren Andersen, moves this Court to hold Creditor DTE
Energy in contempt for violation of the discharge injunction established under 11 U.S.C. § 524(a)(2).
In support of this motion, he represents:

       1. This case was commenced by the filing of a voluntary petition under Chapter 13 on July
           28, 2010. The case was voluntarily converted to Chapter 7 on April 8, 2011. The Chapter
           7 Case Trustee, David W. Allard, presided over a meeting of creditors on August 31, 2011
           and issued a report of no distribution on September 21, 2011. The Debtor was granted a
           discharge on November 1, 2011, and the case was closed on November 4, 2011.

       2. Creditor DTE Energy was among creditors scheduled by the Debtor and filed a proof of
           claim (Claim No. 1, dated and filed 8/16/2010) for utility services at the Debtor’s prior
           residence at 1401 Drexel in Detroit.

       3. Following the conversion of the case from Chapter 13 to Chapter 7, Debtor filed a
           statement in compliance with F. R. Bankr. P. 1019(5)(B) (Docket No 52, filed 4/20/2011)
           disclosing unpaid post-petition pre-conversion utility services by Creditor DTE Energy
           amounting to $143.88.

       4. Creditor DTE Energy was notified of Debtor’s bankruptcy discharge according to the
           report of the Bankruptcy Noticing Center (Docket No. 66, dated and filed 11/3/2011).

       5. Creditor DTE Energy added a claim for approximately $5,000.00 in utility services to the
           Debtor’s utility bill for a prior residence to which he had moved after obtaining a
           bankruptcy discharge. The claim was added to Debtor’s utility bill subsequent to August
           7, 2014 but prior to November 5, 2014. When the Debtor inquired about the added claim,



  10-63884-tjt    Doc 72     Filed 02/18/20    Entered 02/18/20 18:21:42        Page 1 of 6
                                                  1
           he was informed that the utility services in the added claim were associated with the prior
           residence at 1401 Drexel, which Debtor had vacated prior to the conversion of his case
           from Chapter 13 to Chapter 7 in 2011.

       6. Creditor DTE Energy assigned its claim, including the claim for utility services, to
           Jefferson Capital Systems, LLC.

       7. Jefferson Capital Systems, LLC sued the Debtor in the 36th District Court of Michigan, file
           No. 19-160500, alleging that the amount of $5247.09 was due.

       8. Debtor retained counsel to defend him against the complaint by Jefferson Capital Systems,
           LLC, and paid retained counsel (Balberman & Associates) a retainer of $1,000.00.

       9. On December 19, 2019, a consent judgment was entered in the 36th District Court
           collection case. A copy of the consent judgment is attached to this Motion as Exhibit 6.
           The consent judgment recites that the total amount owed is $753.35 in damages, plus court
           costs of $75.00, plus service fees of $38.01 and a statutory attorney fee of $75.00 for a total
           of $941.36. The parties stipulated that the judgment would be satisfied by Debtor’s
           payment to Jefferson Capital Systems, LLC of a total of $587.50. On information and
           belief, the $753.35 figure recited as damages represents post-conversion utility services.

       10. DTE Energy’s pursuit against Debtor directly for a discharged claim, followed by its
           assignment of the claim to Jefferson Capital Systems, LLC without disclosing the extent of
           the claim that was discharged in Debtor’s bankruptcy, constituted a violation of the
           Debtor’s discharge injunction under 11 U.S.C. § 524(a)(2).

       11. The Undersigned, on the Debtor’s behalf, attempted to comply with the provisions of E .D.
           Mich. LBR 9014-1(h) by telephoning DTE Energy’s main number and requesting to be
           connected to its Legal Department, whereupon he was connected to a different line and
           instructed to leave a voice-mail message. The Undersigned did leave a voice-mail
           message on February 13, 2020 at 9:15 a.m., but he received no response to it.

   Debtor moves this Court to find DTE Energy in contempt for its violation of Debtor’s discharge
injunction, and be sanctioned for such contempt by payment of Debtor’s damages, plus reasonable
attorney fees, both at the state court level and for the Undersigned. A copy of the proposed order

  10-63884-tjt    Doc 72     Filed 02/18/20     Entered 02/18/20 18:21:42        Page 2 of 6
                                                   2
granting the relief requested by this motion is attached as Exhibit 1.

Dated: February 3, 2020                                                  /s/ R. Soren Andersen
                                                                         R. Soren Andersen
                                                                         Attorney for Debtor
                                                                         3823 Rochester Road
                                                                         Royal Oak, MI 48073
                                                                         (248) 435-4994
                                                                         Email: rsa.mieb.ecf@att.net
                                                                         Michigan State Bar No. P28001




  10-63884-tjt    Doc 72     Filed 02/18/20      Entered 02/18/20 18:21:42          Page 3 of 6
                                                    3
                   UNITED STATES BANKRUPTCY COURT FOR THE
                        EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

In re:
Timothy W. McKay, Debtor                                              Case No. 10-63884-tjt
                                                                      Chapter 7
                                                                      Hon. Thomas J. Tucker

       Order Determining Creditor DTE Energy to Have Violated Discharge Injunction



       Debtor having filed a Motion to Pursue Creditor DTE Energy’s Violation of Discharge

Injunction, together with a Notice of Motion and Opportunity to Respond and a Certificate of Service

on Creditor DTE Energy in compliance with F. R. Bankr. P. 9014(b), and having thereafter filed a

Certification of No Response in compliance with E. D. Mich. LBR 9014-1(d).


       IT IS ORDERED that Creditor DTE Energy is determined to have Violated Debtor’s

Discharge Injunction established under 11 U.S.C. § 524(a)(2).


       IT IS FURTHER ORDERED that the extent of sanctions imposed for said violation will

be determined following an evidentiary hearing to be scheduled by the Court.


       IT IS FURTHER ORDERED that Debtor’s counsel serve a copy of this Order on

Creditor DTE Energy in compliance with F. R. Bankr. P. 7004(b)(3) within 3 business days of

the entry of this Order, and to file a certificate of said service within 2 business days of such

service.




   10-63884-tjt     Doc 72                  Exhibit
                               Filed 02/18/20       1
                                                Entered 02/18/20 18:21:42            Page 4 of 6
                              UNITED STATES BANKRUPTCY COURT FOR THE
                                   EASTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION

In re:
Timothy W. McKay, Debtor                                                                 Case No. 10-63884-tjt
                                                                                         Chapter 7
                                                                                         Hon. Thomas J. Tucker

                                     Notice of Motion and of Opportunity to Respond


             Debtor, Timothy W. McKay, has filed a Motion to Pursue DTE Energy’s Violation of his
Discharge Injunction.
Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have one
in this bankruptcy case. (If you do not have an attorney, you may wish to consult one.)

                        If you do not want the court to determine DTE Energy to have violated Debtor’s
Discharge Injunction, or if you want the court to consider your views on the motion, within
fourteen (14) days, you or your attorney must:
1.                      File with the court a written response or an answer, explaining your position at: 1
                                                  United States Bankruptcy Court
                                                          211 W. Fort Street
                                                         Detroit, MI 48226

                        If you mail your response to the court for filing, you must mail it
                        early enough so the court will receive it on or before the date stated
                        above. All attorneys are required to file pleadings electronically.
                        You must also send a copy to:
                        R. Soren Andersen, Attorney
                        3823 Rochester Road
                        Royal Oak, MI 48073
2.                      If a response or answer is timely filed and served, the clerk will schedule a hearing on the motion
                        and you will be served with a notice of the date, time and location of the hearing.

         If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in
the motion or objection and may enter an order granting that relief.

Dated: February 18, 2020                                                                 /s/ R. Soren Andersen
                                                                                         R. Soren Andersen (P28001)
                                                                                         Attorney for the Debtor
                                                                                         3823Rochester Road
                                                                                         Royal Oak, MI 48073
                                                                                         (248) 435-4994
                                                                                         rsa.mieb.ecf@att.net


     1     Response or answer must comply with F. R. Civ. P. 8(b), (c) and (e)


         10-63884-tjt          Doc 72                       Exhibit
                                               Filed 02/18/20       2
                                                                Entered 02/18/20 18:21:42                 Page 5 of 6
                    UNITED STATES BANKRUPTCY COURT FOR THE
                         EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

In re:
Timothy W. McKay, Debtor                                             Case No. 10-63884-tjt
                                                                     Chapter 7
                                                                     Hon. Thomas J. Tucker

                                        Certificate of Service



       The Undersigned certifies, on the date opposite his signature, a copy of Debtor’s Motion

to Pursue Creditor DTE Energy’s Violation of Discharge Injunction, together with a proposed Order

granting relief requested in said Motion, a Notice of said Motion and Opportunity to Respond, and

this Certificate of Service were served on DTE Energy Company by placing said copies in an

envelope with sufficient first-class postage affixed, addressed to


                                           DTE Energy Company
                                    Attn.: Lisa A. Muschong, Secretary
                                             One Energy Plaza
                                                 23 WCB
                                            Detroit, MI 48226

and depositing said envelope in a United States Postal Service Receptacle in Royal Oak,
Michigan, after the posted final pickup time for that receptacle for that day.




Dated: February 18, 2020                                             /s/ R. Soren Andersen
                                                                     R. Soren Andersen (P28001)
                                                                     Attorney for the Debtor
                                                                     3823Rochester Road
                                                                     Royal Oak, MI 48073
                                                                     (248) 435-4994
                                                                     rsa.mieb.ecf@att.net




   10-63884-tjt     Doc 72                   Exhibit
                                Filed 02/18/20       4
                                                 Entered 02/18/20 18:21:42        Page 6 of 6
